Russell, C. J.
In the bill of exceptions error is assigned upon tlie overruling of a motion for new trial. The motion is based upon the general grounds. There is no complaint of any error in the charge of the court or of any ruling made pending the trial, either as to the pleadings or with regard to the admission of evidence. The result of the trial depended upon a single issue as to which the evidence was in conflict. The verdict having been approved by the trial judge upon review, this court will not undertake to interfere with the exercise of his discretion in this case.

Judgment affirmed.


All the Justices concur.